[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                       ________________________                   FILED
                                                        U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                              No. 06-15092                     June 19, 2007
                          Non-Argument Calendar            THOMAS K. KAHN
                        ________________________                 CLERK

                    D.C. Docket No. 04-10114-CV-KMM

PAUL E. BATES, individually,
PAUL E. BATES, d.b.a Coconut Cove Resort & Marina, Inc.,
COCONUT COVE RESORT & MARINA, INC.,

                                                      Plaintiffs-Appellants,

                                   versus

ISLAMORADA, VILLAGE OF ISLANDS,

                                                      Defendant-Appellee.

                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       ________________________

                               (June 19, 2007)

Before DUBINA, CARNES and COX, Circuit Judges.

PER CURIAM:
      Paul E. Bates, individually, Paul E. Bates, d.b.a. Coconut Cove Resort &

Marina, Inc. and Coconut Cove Resort & Marina, Inc. (“Appellants”) appeal

following the grant of summary judgment in favor of Islamorada, Village of

Islands (“Appellee”). The Appellants contend that the district court erred in

denying as moot, without an evidentiary hearing, Appellants’ motion for contempt

and sanctions prior to granting Appellee’s motion for summary judgment. The

Appellants further argue that the district court erred in granting Appellee’s motion

for summary judgment.

      First, we address the denial of Appellants’ motion (R.6-270) for contempt

and sanctions. “We review the district court’s discovery rulings, as well as its

denial of a request for an evidentiary hearing, for an abuse of discretion.” Cliff v.

Payco Gen. Am. Credits, Inc., 363 F.3d 1113, 1121 (11th Cir. 2004). Appellants

have not shown that the district court abused its discretion in denying the motion.

And, while not dispositive, we note that neither the motion nor the memorandum

accompanying it includes any request for an evidentiary hearing.

      Appellants’ Amended Complaint (R.3-138) includes three claims: Count I is

a substantive due process claim; Count II is an equal protection claim; and Count

III is a First Amendment retaliation claim. We conclude that summary judgment

was properly granted on all three claims. As to the substantive due process claim,

                                          2
a claim based on a violation of a non-legislative act cannot support a substantive

due process claim. Lewis v. Brown, 409 F.3d 1271, 1273 (11th Cir. 2005). But, a

legislative act is analyzed for a violation of substantive due process under the

rational basis standard. Restigouche, Inc. v. Town of Jupiter, 59 F.3d 1208, 1214

(11th Cir. 1995). Resolution 00-12-51 was not a legislative act, and Ordinance

05-13 was a legislative act supported by a rational basis. For Appellants to defeat

the presumption that a rational basis exists for Ordinance 05-13, they “have the

burden ‘to negative every conceivable basis which might support it,’” F.C.C. v.

Beach Commc’ns, 508 U.S. 307, 315, 113 S. Ct. 2096, 2102 (1993) (quoting

Lehnhausen v. Lake Shore Auto Parts Co., 410 U.S. 356, 364, 93 S. Ct. 1001,

1006 (1973)). They failed to meet this burden.

      Addressing the equal protection claim, the district court determined that no

evidence supported the claim that Appellee treated Appellants differently from

other similarly situated comparators or unequally applied facially neutral

ordinances for the purposes of discriminating against Appellants. See Campbell v.

Rainbow City, Ala., 434 F.3d 1306, 1314 (11th Cir. 2006). That determination is

not shown to be erroneous.

      As to Appellants’ First Amendment retaliation claim, there was no evidence

of a causal relationship between protected First Amendment conduct and the

                                          3
action complained of. The record fails to show that a majority of the members of

the Islamorada Village Council acted with an unconstitutional, retaliatory motive.

See Matthews v. Columbia County, 294 F.3d 1294, 1297 (11th Cir. 2002).

      AFFIRMED.1




      1
          Appellee’s Motion for Damages and Costs is DENIED.

                                             4